U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At November 19, 2013, the number of shares outstanding of Common Stock, $0.001 par value, was55,942,494 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets- September 30, 2013 (unaudited) and June 30, 2013 3 Condensed Consolidated Statements of Operations - For the three months ended September 30, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the three months ended September 30, 2013 and 2012(unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosure About Market Risks 36 Item 4T. Controls and Procedures 36 PART II- OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 46 Item 4. Submission of Matters to a Vote of Security Holders 46 Item 5. Other Information 46 Item 6. Exhibits 47 SIGNATURES 48 2 STUDIO ONE MEDIA, INC. Condensed Consolidated Balance Sheets September 30, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Other Receivable Other Current Assets Total Current Assets Property and Equipment, net Property and Equipment, yet to be placed in service Intangible Assets, net Other Assets Deposits Total Other Long-term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Accrued Expenses Deferred Revenue Accrued Director Compensation Lease Payable Notes Payable - Related Party Notes Payable Convertible Notes Payable - Related Party Convertible Notes payable Total Current Liabilities Long-Term Liabilities Lease Payable, net of current portion Convertible related party notes payable, net of current portion Total Liabilities Stockholders' Deficit Convertible Preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500 shares issued and outstanding 16 16 Convertible Preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized, 696,000 shares issued and outstanding Convertible Preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500 shares issued and outstanding 3 3 Convertible Preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized, 13,404 shares issued and outstanding 13 13 Convertible Preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000 shares issued and outstanding Convertible Preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized, 275,000 shares issued and outstanding Convertible Preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640 shares issued and outstanding 87 87 Convertible Preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares issued and outstanding - - Common Stock, authorized 100,000,000 shares, par value $0.001; 55,952,494 and 51,244,242 shares issued and outstanding, respectively Additional Paid In Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STUDIO ONE MEDIA, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, REVENUES Session revenues $ $ Advertising revenues - AfterMaster revenues Total Revenues COSTS AND EXPENSES Cost of revenues Depreciation and amortization expense General and administrative expenses Total Costs and Expenses Loss from Operations ) ) Other income (rxpense) Interest expense ) ) Gain (loss) on disposal of property ) - Total Other Income (Expense) ) ) Loss Before Income Taxes ) ) NET LOSS $ ) $ ) Preferred Stock Accretion and Dividends ) ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) Weighted Average Number of Shares Outstanding - Basid and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STUDIO ONE MEDIA, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended September 30, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common stock issued for services and rent - Amortization of debt discount and issuance costs (Gain)/Loss on Disposal of assets - Changes in Operating Assets and Liabilities: Other receivables ) ) Other assets Lease payable - - Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of Intangibles ) - Net Cash Used in Investing Activities ) - FINANCING ACTIVITIES Common Stock issued for cash, net of offering costs of $15,935 and $3,300, respectively Proceeds from notes payable - related party - Proceeds from convertible notes payable - related party - Proceeds from convertible notes payable Repayments of convertible notes payable ) - Net Cash Provided by Financing Activities NET CHANGE IN CASH AND CASH EQUIVALIENTS ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ ) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ - NON CASH FINANCING ACTIVITIES: Common Stock and warrants issued for prepaid services $ $ Common Stock and warrants issued for interest Warrants and beneficial conversion feature on issuance of convertible debt The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 1– CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at September 30, 2013, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's September 30, 2013 audited financial statements.The results of operations for the periods ended September 30, 2013 and June 2012 are not necessarily indicative of the operating results for the full years. NOTE 2 – GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred losses since inception of $42,945,901 and currently has revenues which are insufficient to covering its operating costs which raises substantial doubt about its ability to continue as a going concern. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The future of the Company as an operating business will depend on its ability to (1) obtain sufficient capital contributions and/or financing as may be required to sustain its operations and (2) to achieve adequate revenues from its MyStudio and AfterMaster businesses. Management's plan to address these issues includes, (a) continued exercise of tight cost controls to conserve cash, (b) obtaining additional financing, and (c) place in service additional personal recording kiosks. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant estimates are made in relation to the allowance for doubtful accounts and the fair value of certain financial instruments.Actual results could differ from those estimates. Principles of Consolidation The consolidated financial statements include the accounts of Studio One Media, Inc. and its subsidiaries. All significant inter-company accounts and transactions have been eliminated. Fair Value Instruments Cash is the Company’s only financial asset or liability required to be recognized at fair value and is measured using quoted prices for active markets for identical assets (Level 1 fair value hierarchy).The carrying amounts reported in the balance sheets for notes receivable and accounts payable and accrued expenses approximate their fair market value based on the short-term maturity of theseinstruments. 6 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued The fair value of the Company’s notes payable at September 30, 2013 is approximately $5,044,888 (carrying value of $4,884,203).Market prices are not available for the Company’s loans due to related parties or its other notes payable, nor are market prices of similar loans available.The Company determined that the fair value of the notes payable based on its amortized cost basis due to the short term nature and current borrowing terms available to the Company for these instruments. Income Taxes There is no income tax provision for the three months ended September 30, 2013 and 2012 due to net operating losses for which there is no benefit currently available. At September 30, 2013, the Company had deferred tax assets associated with state and federal net operating losses. The Company has recorded a corresponding full valuation allowance as it is more likely than not that some portion of all of the deferred tax assets will not be realized. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our consolidated financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s consolidated financial statements. Reclassification Certain amounts disclosed in prior periods have been reclassified to conform to current presentation. Such reclassifications are for presentation purposes only and have no effect on the Company’s net loss or financial position in any of the periods presented. The Company has made adjustments to the Balance Sheet and Cashflows Statement in payables and common stock issued for services and rent, respectively. NOTE 4 – NOTES PAYABLE Convertible Notes Payable Convertible notes payable consisted of the following as of September 30, 2013 and June 30, 2013, respectively: Convertible Notes Payable – Related Parties September 30, June 30, $250,000 face value, issued in February 2010, interest rate of 12%, matures in February 2013, net of unamortized discount of $0 and $0 at September 30, 2013 and June 30,2013, respectively. $ $ $250,000 face value, issued in May 2010, interest rate of 12%, matures in May 2013, net of unamortized discount of $0 and $0 at September 30, 2013 and June 30,2013, respectively. $250,000 face value, issued in August 2010, interest rate of 12%, matures in August 2013, net of unamortized discount of $0 and $24,559 at September 30, 2013 and June 30,2013, respectively. $250,000 face value, issued in December 2010, interest rate of 12%, matures in December 2013, net of unamortized discount of $19,163 and $40,148 at September 30, 2013 and June 30,2013, respectively. $250,000 face value, issued in November 2011, interest rate of 15%, matures in November 2012, net of unamortized discount of $0 and $0 as of September 30, 2013 and June 30,2013, respectively. 7 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued $250,000 face value, issued in December 2011, interest rate of 15%, matures in June 2013, net of unamortized discount of $0 and $0 as of September 30, 2013 and June 30,2013, respectively. $100,000 face value, issued in December 2011, interest rate of 15%, matures in June 2013, net of unamortized discount of $0 and $0 as of September 30, 2013 and June 30,2013, respectively. $300,000 face value, issued in December 2011, interest rate of 15%, matures in June 2013, net of unamortized discount of $0 and $0 as of September 30, 2013 and June 30,2013, respectively. $100,000 face value, issued in February 2012, interest rate of 15%, matures in August 2013, net of unamortized discount of $0 and $1,168 as of September 30, 2013 and June 30,2013, respectively. $100,000 face value, issued in February 2012, interest rate of 15%, matures in August 2013, net of unamortized discount of $0 and $1,514 as of September 30, 2013 and June 30,2013, respectively. $150,000 face value, issued in March 2012, interest rate of 15%, matures in September 2013, net of unamortized discount of $0 and $1,111 as of September 30, 2013 and June 30,2013, respectively. $200,000 face value, issued in March 2012, interest rate of 15%, matures in September 2013, net of unamortized discount of $0 and $1,814 as of September 30, 2013 and June 30,2013, respectively. $200,000 face value, issued in April 2012, interest rate of 10%, matures in October 2013, net of unamortized discount of $383 and $2,450 as of September 30, 2013 and June 30,2013, respectively. $150,000 face value, issued in May 2012, interest rate of 10%, matures in November 2013, net of unamortized discount of $453 and $1,682 as of September 30, 2013 and June 30,2013, respectively. $125,000 face value, issued in June 2012, interest rate of 10%, matures in December 2013, net of unamortized discount of $793 and $1,897 as of September 30, 2013 and June 30,2013, respectively. $125,000 face value, issued in June 2012, interest rate of 10%, matures in December 2013, net of unamortized discount of 1,034 and $2,208 as of September 30, 2013 and June 30,2013, respectively. $50,000 face value, issued in August 2012, interest rate of 10%, matures in February 2014, net of unamortized discount of $0and $0 as of September 30, 2013 and June 30, 2013. $50,000 face value, issued in September 2012, interest rate of 10%, matures in March 2014, net of unamortized discount of $0and $0 as of September 30, 2013 and June 30, 2013. $100,000 face value, issued in October 2012, interest rate of 10%, matures in April 2014, net of unamortized discount of $1800and $2,662 as of September 30, 2013 and June 30, 2013. $100,000 face value, issued in October 2012, interest rate of 10%, matures in April 2014, net of unamortized discount of $1,905and $2,786 as of September 30, 2013 and June 30, 2013. 8 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued $50,000 face value, issued in October 2012, interest rate of 10%, matures in April 2014, net of unamortized discount of $825 and $1,192 as of September 30,2013 and June 30, 2013. $75,000 face value, issued in November 2012, interest rate of 10%, matures in May 2014, net of unamortized discount of $1,280 and $1,804 as of September 30, 2013 and June 30, 2013. $25,000 face value, issued in November 2012, interest rate of 10%, matures in May 2014, net of unamortized discount of $833 and $1,159 as of September 30, 2013 and June 30, 2013. $50,000 face value, issued in November 2012, interest rate of 10%, matures in May 2014, net of unamortized discount of $1,705 and $2,358 as of September 30, 2013 and June 30, 2013. $50,000 face value, issued in December 2012, interest rate of 10%, matures in June 2014, net of unamortized discount of $1,848 and $2,502 as of September 30, 2013 and June 2013. $75,000 face value, issued in January 2013, interest rate of 10%, matures in July 2014, net of unamortized discount of $1,579 and $2,111 as of September 30, 2013 andJune 30, 2013. $25,000 face value, issued in January 2013, interest rate of 10%, matures in July 2014, net of unamortized discount of $477 and $637 as of September 30, 2013 and June 30, 2013. $35,000 face value, issued in January 2013, interest rate of 10%, matures in July 2014, net of unamortized discount of $822 and $1,099 as of September 30, 2013 and June 30, 2013. $5,000 face value, issued in February 2013, interest rate of 10%, matures in August 2014, net of unamortized discount of $117 and $156 as of September 30, 2013 and June 30, 2013. $10,000 face value, issued in February 2013, interest rate of 10%, matures in August 2014, net of unamortized discount of $280 and $374 as of September 30, 2013 andJune 30, 2013. $50,000 face value, issued in February 2013, interest rate of 10%, matures in August 2014, net of unamortized discount of $1,717 and $2,296 as of September 30, 2013 and June 30, 2013. $50,000 face value, issued in March 2013, interest rate of 10%, matures in September 2014, net of unamortized discount of $1,309 and $1,746 as of September 30, 2013 and June 30, 2013. $75,000 face value, issued in April 2013, interest rate of 10%, matures in October 2014, net of unamortized discount of $2,166 and $2,712 as of September 30, 2013 and June 30, 2013. Total convertible notes payable – related parties Less current portion Convertible notes payable – related parties, long-term $ $ On November 3, 2011, the Company issued a convertible note to a related party for $250,000 that matures one year after issuance. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, into shares of the Company’s Common Stock at $0.40 per share. This note includes the following priority repayment provisions: 1) the Company agrees to apply 50% of the first $600,000 of capital raised by the Company in the near term toward all outstanding notes the lender has outstanding with the Company; 2) the Company agrees to apply the first $825,000 of proceeds raised beyond the $600,000 to any outstanding notes the lender has outstanding with the Company; and 3) if the Company is unable to raise additional capital but a large marketing or sales agreement is entered into which provide for revenue in excess of $50,000, all funds received above $50,000 shall be applied to any notes the lender has outstanding with the Company at the time. As of the date of the filing of this report, this note is in default. 9 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued In conjunction with the note, the Company issued detachable warrants to purchase 60,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of BCF recorded was $118,455 and the debt discount related to the attached warrants was $24,705, for a total debt discount of $143,160. On December 2, 2011, the Company issued a convertible note to a related party for $250,000 that matures in June 2013. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In the event the Company enters into a revenue sharing agreement as specified in the note, the holder, at its option, may accelerate payment of the note up to 50% of the gross revenues received by the Company under the revenue sharing agreement. As of the date of the filing of this report, this note is in default. In conjunction with the note, the Company issued detachable warrants to purchase 112,500 shares of the Company’s Common Stock. The warrant has an exercise price of $0.50 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $61,998 and the debt discount related to the attached warrants was $41,998, for a total debt discount of $103,996. On December 15, 2011, the Company issued a convertible note to a related party for $100,000 that matures in June 2013. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In the event the Company enters into a revenue sharing agreement as specified in the note, the holder, at its option, may accelerate payment of the note up to 50% of the gross revenues received by the Company under the revenue sharing agreement. As of the date of the filing of this report, this note is in default. In conjunction with the note, the Company issued detachable warrants to purchase 50,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.50 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $24,020 and the debt discount related to the attached warrants was $18,020, for a total debt discount of $40,040. On December 30, 2011, the Company issued a convertible note to a related party for $300,000 that matures in June 2013. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In the event the Company enters into a revenue sharing agreement as specified in the note, the holder, at its option, may accelerate payment of the note up to 50% of the gross revenues received by the Company under the revenue sharing agreement. The convertible note is in default and has been reclassified as current. In conjunction with the note, the Company issued detachable warrants to purchase 150,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.50 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $54,934 and the debt discount related to the attached warrants was $51,934, for a total debt discount of $106,868. On February 3, 2012, the Company issued a convertible note to a related party for $100,000 that matures in August 2013. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In the event the Company enters into a revenue sharing agreement as specified in the note, the holder, at its option, may accelerate payment of the note up to 50% of the gross revenues received by the Company under the revenue sharing agreement. The convertible note is in default and has been reclassified as current. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $9,400 and the debt discount related to the attached warrants was $9,400, for a total debt discount of $18,800. 10 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued On February 16, 2012, the Company issued a convertible note to a related party for $100,000 that matures in August 2013. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In the event the Company enters into a revenue sharing agreement as specified in the note, the holder, at its option, may accelerate payment of the note up to 50% of the gross revenues received by the Company under the revenue sharing agreement. The convertible note is in default and has been reclassified as current. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $8,310 and the debt discount related to the attached warrants was $9,310, for a total debt discount of $17,620. On March 2, 2012, the Company issued a convertible note to a related party for $150,000 that matures in September 2013. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In the event the Company enters into a revenue sharing agreement as specified in the note, the holder, at its option, may accelerate payment of the note up to 50% of the gross revenues received by the Company under the revenue sharing agreement. The convertible note is in default and has been reclassified as current. In conjunction with the note, the Company issued detachable warrants to purchase 37,500 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $9,525, for a total debt discount of $9,525. On March 16, 2012, the Company issued a convertible note to a related party for $200,000 that matures in September 2013. The note bears an interest rate of 15% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In the event the Company enters into a revenue sharing agreement as specified in the note, the holder, at its option, may accelerate payment of the note up to 50% of the gross revenues received by the Company under the revenue sharing agreement. The convertible note is in default and has been reclassified as current. In conjunction with the note, the Company issued detachable warrants to purchase 50,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $12,761, for a total debt discount of $12,761. On April 17, 2012, the Company issued a convertible note to a related party for $200,000 that matures in October 2013. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $12,315, for a total debt discount of $12,315. On May 3, 2012, the Company issued a convertible note to a related party for $150,000 that matures in November 2013. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $7,331, for a total debt discount of $7,331. 11 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued On June 5, 2012, the Company issued a convertible note to a related party for $125,000 that matures in December 2013. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $6,577, for a total debt discount of $6,577. On June 20, 2012, the Company issued a convertible note to a related party for $125,000 that matures in December 2013. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $6,993, for a total debt discount of $6,993. On August 9, 2012, the Company issued a convertible note to a related party for $50,000 that matures in February 9, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 50,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.25 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $2,356 and the debt discount related to the attached warrants was $2,356, for a total debt discount of $4,712. On September 10, 2012, the Company issued a convertible note to a related party for $50,000 that matures in March 10, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 50,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.25 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $17,060 and the debt discount related to the attached warrants was $3,505, for a total debt discount of $20,120. On October 10, 2012, the Company issued a convertible note to a related party for $100,000 that matures in April 10, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $5,126, for a total debt discount of $5,126. On October 17, 2012, the Company issued a convertible note to a related party for $100,000 that matures in April 17, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 25,000 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $5,236, for a total debt discount of $5,236. 12 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued On October 25, 2012, the Company issued a convertible note to a related party for $50,000 that matures in April 25, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 12,500 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $2,181, for a total debt discount of $2,181. On November 13, 2012, the Company issued a convertible note to a related party for $75,000 that matures in May 13, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 18,750 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $3,107, for a total debt discount of $3,107. On November 23, 2012, the Company issued a convertible note to a related party for $25,000 that matures in May 23, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 6,250 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $1,936, for a total debt discount of $1,936. On November 28, 2012, the Company issued a convertible note to a related party for $50,000 that matures in May 28, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 12,500 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $3,877, for a total debt discount of $3,877. On December 17, 2012, the Company issued a convertible note to a related party for $50,000 that matures in June 17, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 12,500 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $3,886, for a total debt discount of $3,886. On January 14, 2013, the Company issued a convertible note to a related party for $75,000 that matures in July 14, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 18,750 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $3,158, for a total debt discount of $3,158. 13 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued On January 23, 2013, the Company issued a convertible note to a related party for $25,000 that matures in July 14, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 6,250 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $953, for a total debt discount of $953. On January 31, 2013, the Company issued a convertible note to a related party for $35,000 that matures in July 31, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 8,750 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $1,644, for a total debt discount of $1,644. On February 5, 2013, the Company issued a convertible note to a related party for $5,000 that matures in August 5, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 1,250 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $234, for a total debt discount of $234. On February 14, 2013, the Company issued a convertible note to a related party for $10,000 that matures in August 14, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 2,500 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $0 and the debt discount related to the attached warrants was $559, for a total debt discount of $559. On February 22, 2013, the Company issued a convertible note to a related party for $50,000 that matures in August 22, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 18,750 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $3,434, for a total debt discount of $3,434. On March 6, 2013, the Company issued a convertible note to a related party for $50,000 that matures in September 6, 2013. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. The convertible note is in default and has been reclassified as current. In conjunction with the note, the Company issued detachable warrants to purchase 18,750 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $2,605, for a total debt discount of $2,605. 14 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued On April 8, 2013, the Company issued a convertible note to a related party for $75,000 that matures in October 8, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. In conjunction with the note, the Company issued detachable warrants to purchase 18,750 shares of the Company’s Common Stock. The warrant has an exercise price of $0.40 per share and a contractual life of 5 years from the issuance date. The value of the BCF recorded was $-0- and the debt discount related to the attached warrants was $3,252, for a total debt discount of $3,252. On April 18, 2013, the Company issued a convertible note to a related party for $30,000 that matures in September 18, 2014. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the In May, 2013 the company repaid the full amount of the note and accrued interest. Convertible Notes Payable - Non-Related Parties Convertible notes payable due to non-related parties consisted of the following as of September 30, 2013 and June 30, 2013, respectively: September 30, June 30, $100,000 face value, issued in September 2011, interest rate of 10%, originally matured in December 2011, extended to September 2013, net of unamortized discount of $0 and$4,064 as of September 30, 2013 and June 30,2013. $ $ $10,000 face value, of which $6,000 has been paid back,issued in October 2011, interest rate of 10%, matures in June 2012, net of unamortized discount of $-0- as of September 30, 2013 and June 30,2013. $15,000 face value, issued in October 2011, interest rate of 10%, matures in June 2012, net of unamortized discount of $-0- as of September 30, 2013 and June 30,2013. $75,000 face value, issued in January 2012, interest rate of 12%, originally matured in June 2013, extended to September 2013, net of unamortized discount of $0 and $3,017 as of September 30, 2013 and June 30,2013. $50,000 face value, of which $9,600 has been paid back, issued in August 2012, interest rate of 10%, matures in February 2013, net of unamortized discount of $-0- as of June 30, 2013. $10,000 face value,issued in Sepember 2012, interest rate of 10%, matures in March 2013, net of unamortized discount of $-0- as of September 30, 2013 and June 30,2013. $50,000 face value of which $9,600 was converted leaving a $40,400 face value, issued in November 2012, interest rate of -0-%, matures in November 2013, net of unamortized discount of $5,387 and $13,789 as of September 30, 2013 and June 30, 2013. $30,000 face value, issued in February 2013, interest rate of -0-%, matures in November 2013, net of unamortized discount of $4,098 and $10,487 as of September 30, 2013 and June 30, 2013. 15 STUDIO ONE MEDIA, INC. Notes to Condensed Consolidated Financial Statements September 30, 2013 and June 30, 2013 NOTE 4 – NOTES PAYABLE - continued $20,000 face value, issued in April 2013, interest rate of -0-%, matures in October 2013, net of unamortized discount of $2,623 and $12,678 as of September 30, 2013 and June 30, 2013. $60,000 face value, issued in July 2013, interest rate of 6%, matures in September 2013, net of unamortized discount of $8,088 as of September 30, 2013. - $100,000 face value, issued in September 2013, interest rate of -0-%, matures in February 2014, net of unamortized discount of $100,000 as of September 30, 2013. - - Total convertible notes payable – non-related parties Less current portion Convertible notes payable – non-related parties, long-term $
